—Judgment Supreme Court, New York County (Eve Preminger, J.), entered on or about November 14, 1988, which granted petitioner Roseleen Flaherty’s CPLR article 78 petition and remanded the matter to respondents for a line-of-duty designation as to the injuries sustained by petitioner on November 2, 1986, unanimously affirmed, without costs.
Respondents’ denial of petitioner’s application for a line-of-duty designation for injuries she sustained while on duty and traveling from home, in her personal automobile, to a special detail pursuant to orders was, under the circumstances, arbitrary and capricious. This situation must be distinguished from cases such as Matter of Maso v Regan (81 AD2d 734), where the employee was injured in the ordinary situation of travel to or from work, while off duty. Here, petitioner was on *199duty and traveling to a special detail pursuant to orders when she was injured, and accordingly petitioner is entitled to line-of-duty designation. Concur—Milonas, J. P., Rosenberger, Ellerin and Smith, JJ.